Citation Nr: 0844831	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-12 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for lumbosacral strain, prior to January 12, 2006.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial evaluation greater than 30 
percent for migraine headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to 
October 1999, and from October 2003 to April 2004.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  Prior to January 12, 2006, the veteran's lumbosacral 
strain was manifested by flexion of the lumbar spine to 75 
degrees, combined range of motion of the lumbar spine of 195 
degrees, no abnormal spine curvature or guarding, and 
intermittent muscle spasms not resulting in an abnormal gait.

2.  On an after January 12, 2006, the veteran's lumbosacral 
strain was manifested by forward flexion was limited to 45 
degrees, but not by favorable or unfavorable anklyosis of the 
thoracolumbar or entire spine.

3.  The veteran's migraine headache disorder is manifested by 
headaches occurring from 5 to 7 days per week, frequently 
multiple times per day, with limited to no response to both 
prophylactic and ameliorative medications, and accompanied by 
nausea, vomiting, photophobia, sonophobia, and occasional 
right-sided numbness of the head and arm.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for lumbosacral strain, prior to January 12, 2006, 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

2.  The criteria for an increased evaluation for lumbosacral 
strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

3.  The criteria for the maximum initial evaluation of 50 
percent for migraine headache disorder are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for increased 
evaluations, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to 
initial adjudication of the veteran's claims for service 
connection, letters dated in June 2004 and July 2004 
satisfied the duty to notify provisions; the veteran was 
provided with the pertinent rating criteria, and information 
as to what the evidence must show to warrant a higher 
evaluation, for each of the issues on appeal in March 2006, 
March 2007 and May 2007 an additional letter was sent in June 
2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating by a letter dated in March 2006.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-1209).; Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Fee-based 
examinations were conducted in January 2006, August 2006, and 
October 2007.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In such cases, VA has a 
duty to consider the possibility of assigning staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
However, when an appeal is based on the assignment of an 
initial rating for a disability, following an initial award 
of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, the evaluation must 
be based on the overall recorded history of a disability, 
giving equal weight to past and present medical reports.  Id. 
at 126.  

Lumbosacral Strain

Service connection for lumbosacral strain was granted by a 
October 2004 rating decision, and a 10 percent initial 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, effective April 27, 2004, the 
day after the date the veteran was separated from service.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  
Additionally, by a March 2007 statement of the case, the 
evaluation was increased to 20 percent disabling, effective 
January 12, 2006.  Effective September 26, 2003, spine 
disorders are evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula).  

The General Rating Formula provides for a 10 percent 
evaluation for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, General Rating Formula (2008).  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable anklyosis of the entire 
thoracolumbar spine, a 50 percent evaluation is warranted for 
unfavorable anklyosis of the entire thoracolumbar spine, and 
the maximum 100 percent evaluation is warranted for 
unfavorable anklyosis of the entire spine.  Id.  Any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).  
Additionally, Diagnostic Code 5243, for intervertebral disc 
syndrome, rates the syndrome either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  

Prior to January 12, 2006

The record does not support an evaluation greater than 10 
percent for the veteran's spine disorder prior to January 12, 
2006.  The only evaluation of lumbar spine range of motion 
documented in degrees was the July 2004 fee-based 
examination, which showed flexion of the lumbar spine to 75 
degrees, and combined range of motion of the lumbar spine of 
195 degrees.  Although the fee-based examiner indicated that 
the veteran's pain had major functional impact on the range 
of motion, no specific additional limitation in terms of 
degrees was noted.  Similarly, the August 2004 VA outpatient 
treatment record noted that the veteran's range of motion was 
"decreased in all directions," there is no evidence that 
forward flexion was limited to 60 degrees or less, or that 
the combined range of motion of the lumbar spine was limited 
to 120 degrees or less.  Moreover, there is no evidence of 
abnormal spinal contour, or guarding.  Although there was 
evidence of lumbar muscle spasm during the July 2004 fee-
based examination, and during VA outpatient visits in August 
2004 and August 2005, this was not severe enough to result in 
an abnormal gait.  Normal gait was noted in March 2004, 
August 2004, and November 2004 outpatient treatment records, 
and the abnormal gait noted during the July 2004 fee-based 
examination was later noted to be due to the veteran's 
bilateral knee disorder.  Accordingly, there is no objective 
evidence to show that an evaluation greater than 10 percent 
is warranted for the veteran's back disorder under the 
General Rating Formula prior to January 12, 2006.  

The objective medical evidence dated prior to January 12, 
2006 does not show that a separate rating for any 
neurological component of the veteran's spine disorder is 
warranted, as physical examinations conducted during VA 
outpatient treatment visits in March 2004 and November 2004, 
and during the July 2004 fee-based examination, showed normal 
motor and sensory findings.  See 38 C.F.R. § 4.71a, General 
Rating Formula, Note (1); see also 38 U.S.C.A. § 4.124a, 
Diagnostic Codes 8520, 8620, 8720 (2008).  Additionally, as 
all spine disorders are evaluated under the same General 
Rating Formula, there is no possibility of a higher 
evaluation under a different diagnostic code relating to the 
spine.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991); see also 38 C.F.R. § 4.71a, General Rating Formula.  
Finally, the evidence of record does not show that an 
evaluation greater than 10 percent, prior to January 12, 
2006, is warranted for intervertebral disc syndrome under 
Diagnostic Code 5243, as the July 2004 fee-based examination 
report noted that there was no evidence of intervertebral 
disc syndrome, to include on x-ray.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

As noted above, a 10 percent evaluation was initially 
assigned, prior to January 12, 2006, for the veteran's 
service-connected spine disorder based on the evidence of 
record.  The evidence has been thoroughly reviewed, and does 
not warrant an evaluation higher than those assigned at any 
time during the period pertinent to this appeal.  38 U.S.C.A. 
5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.  

On and After January 12, 2006

The record also does not support an evaluation greater than 
20 percent for the veteran's spine disorder on and after 
January 12, 2006.  The January 2006 fee-based examination 
noted forward flexion was limited to 45 degrees.  Although a 
December 2007 VA outpatient treatment record also indicated 
that the veteran's lumbar range of motion was decreased, no 
specific limitation in terms of degrees was noted.  The 
January 2006 fee-based examiner also noted that there was no 
anklyosis present.  As there is no evidence that forward 
flexion of the thoracolumbar spine was limited to 30 degrees 
or less, or that the veteran had favorable or unfavorable 
anklyosis of the thoracolumbar or entire spine, an evaluation 
greater than 20 percent is warranted for the veteran's spine 
disorder under the General Rating Formula beginning January 
12, 2006.  

The objective medical evidence dated on and after January 12, 
2006 does not warrant a separate rating for any neurological 
component of the veteran's spine disorder.  The January 2006 
fee-based examination, as well as March 2006 and December 
2007 VA outpatient treatment records, noted that motor and 
sensory neurological testing was normal.  See 38 C.F.R. § 
4.71a, General Rating Formula, Note (1); see also 38 U.S.C.A. 
§ 4.124a, Diagnostic Codes 8520, 8620, 8720.  Additionally, 
as all spine disorders are evaluated under the same General 
Rating Formula, there is no possibility of a higher 
evaluation under a different diagnostic code.  See Schafrath, 
1 Vet. App. at 594; see also 38 C.F.R. § 4.71a, General 
Rating Formula.  

Finally, the evidence of record does not show that an 
evaluation greater than 20 percent, on and after January 12, 
2006, is warranted for intervertebral disc syndrome under 
Diagnostic Code 5243.  In addition to the January 2006 fee-
based examiner's indication that there was no intervertebral 
disc syndrome or chronic nerve root involvement, the March 
2006 VA lumbar multiresonant imaging test noted that the 
signal intensity of the intervertebral discs was normal, and 
that the discs were in a normal position with no evidence of 
extrusion.  To that end, the veteran reported during the 
January 2006 fee-based examination that "he ha[d] been 
recommended incapacitation" (sic) by various military 
physicians for 12 days a month for each of the last 12 
months.  However, the claimed incapacitating episodes are not 
confirmed by the contemporaneous medical evidence; moreover, 
the rating criteria for Diagnostic Code 5243 requires that 
incapacitating episodes be the result of intervertebral disc 
syndrome, which the evidence shows the veteran does not have.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

As noted above, a 20 percent evaluation was assigned on and 
after January 12, 2006, for the veteran's service-connected 
spine disorder based on the evidence of record.  The evidence 
has been thoroughly reviewed, and does not warrant an 
evaluation higher than those assigned on or after that date.  
38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. at 
510.

Other Considerations

The evidence of record tends not to show that the veteran's 
spine disorder causes a level of functional loss greater than 
that already contemplated by the assigned evaluation during 
either of the stages discussed above.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2008).  
Although there is evidence that the veteran's spine extension 
and flexion are limited by pain, to include during the July 
2004 and January 2006 fee-based examinations, the extent to 
which they are additionally limited would not merit an 
evaluation greater than 10 percent prior to January 12, 2006, 
or an evaluation greater than 20 percent on and after January 
12, 2006, under the General Rating Formula.  See id.; see 
also 38 C.F.R. § 4.71a, General Rating Formula.  The evidence 
does not provide the amount to which the veteran's range of 
motion was additionally limited by his pain; the January 2006 
fee-based examiner specifically indicated that to provide 
such information would require resorting to speculation.  

Moreover, although the January 2006 fee-based examination 
noted that the veteran had functional loss due to fatigue, 
weakness, and lack of endurance after repetition, and those 
symptoms of functional loss documented in the record are duly 
recognized, the evidence does not reflect functional loss 
beyond that contemplated in the currently assigned 
evaluation.  While the August 2006 fee-based examination 
documented interference with prolonged standing, walking, and 
kneeling, this difficulty was noted to be due both to the 
veteran's spine disorder and to his bilateral knee disorders, 
and there is no evidence that he is precluded from these 
activities; a March 2006 college administrator's letter 
indicates that he was able to drive great distances between 
home, VA medical facilities, and school; thus the 
manifestations of his spine disorder are not so severe as to 
prohibit driving or prolonged sitting.  Accordingly, an 
evaluation in excess of the 10 percent initial evaluation 
assigned prior to January 12, 2006, and the 20 percent 
evaluation assigned on and after January 12, 2006, is not 
warranted.  

Finally, the issue of whether the manifestations of the 
veteran's service-connected disabilities present an 
exceptional or unusual disability picture so as to warrant 
referral to the appropriate officials for consideration of 
extraschedular ratings has been considered.  See 38 C.F.R. § 
3.321(b) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  An extraschedular rating cannot be assigned in the 
first instance, but it must be specifically adjudicated 
whether to refer a case for such an evaluation, when the 
issue is either raised by the claimant or is reasonably 
raised by the evidence of record.  See Barringer v. Peake, 22 
Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  Thun, 22 Vet. App. at 115.  Evaluations in 
excess of those currently assigned may, in the appropriate 
cases, be assigned for certain manifestations of the disorder 
for which the veteran is seeking an increased evaluation.  
However, the medical evidence of record does not support such 
a higher evaluation on this basis.  Specifically, the record 
reflects that his spine disorder is not so severe as to have 
required surgery; there is no evidence of hospitalization 
documented in the claims file.  Moreover, the record reflects 
that the veteran has used a transcutaneous electrical nerve 
stimulation unit for relief of back pain.  He has also used a 
cane for his spine disorder, as noted in February 2006 and 
February 2007 VA outpatient treatment records, but also for 
his bilateral knee disorder, as noted during the January 2006 
fee-based examination.  At his October 2008 hearing before 
the Board, the veteran indicated that he was not currently 
working; however, the records he submitted at that time 
indicate that he sustained a work-related back aggravation 
injury in August 2008, but was cleared to return to work in 
December 2007, and was terminated due to failure to return to 
work after being medically released by his physician.  The 
remaining evidence of record does not show such an 
"exceptional or unusual disability picture" that goes 
beyond the limits of the schedular criteria.  

Ultimately, while the evidence of record shows that the 
manifestations of the veteran's service-connected spine 
disorder impact his ability to be employed in certain 
capacities, the record does not demonstrate that there exists 
a level of interference with employment not already 
encompassed by the currently assigned evaluation.  See Thun, 
22 Vet. App. at 115.  Therefore, the criteria for submission 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met, and the RO's decision not 
to refer these issues to the Chief Benefits Director or the 
Director, Compensation and Pension Service was correct.  

For the reasons stated above, the preponderance of the 
evidence is against the veteran's claim for an initial 
evaluation greater than 10 percent prior to January 12, 2006, 
and an evaluation greater than 20 percent on and after 
January 12, 2006.  Accordingly, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Migraine Headache Disorder

Service connection for migraine headache disorder was granted 
by an October 2004 rating decision, and a noncompensable 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100, effective April 27, 2004.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008).  After 
the RO determined that the October 2004 rating decision 
contained clear and unmistakable error, a February 2005 
rating decision assigned a 30 percent initial evaluation, 
also effective April 27, 2004.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months, and the maximum 50 percent evaluation is 
warranted for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.  The rating criteria do not 
define "prostrating," nor has the Court of Appeals for 
Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 126-127 
(quoting Diagnostic Code 8100 verbatim but not specifically 
addressing the definition of a prostrating attack).  By way 
of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1367 (28th Ed. 1994), "prostration" is defined as "extreme 
exhaustion or powerlessness."  

While the evidence of record in this case does not fully meet 
the rating criteria for the maximum 50 percent evaluation, 
the VA and private medical documentation shows a 
constellation of symptomatology that more nearly 
approximately that of the 50 percent evaluation than that 
contemplated by the 30 percent evaluation criteria.  On this 
basis, the maximum 50 percent is warranted for the initial 
evaluation of the veteran's migraine headache disorder.  
38 C.F.R. § 4.7 (2008).

As noted above, the criteria for the currently assigned 30 
percent evaluation provides for migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  However, the record shows that the veteran's headaches 
occurred, at best, multiple times per week, as noted in March 
2004, October 2004, and December 2004 private medical 
records, and at worst, every day of the week and/or multiple 
times per day, as noted in the July 2004 and January 2006 
fee-based examination reports, and VA outpatient treatment 
records dated in November 2004, February 2007, April 2007, 
September 2007, with an additional February 2007 neurology 
consult note.

Other evidence concerning the veteran's migraine headache 
disorder tends to indicate that it is more severe than that 
encapsulated by the 30 percent evaluation.  First, the record 
reflects that the veteran takes both prophylactic (to prevent 
headaches from occurring) and ameliorative (to resolve 
headaches that occur) medications, but both types of 
prescriptions fail to reduce his symptomatology.  The overall 
medical evidence dating from 2004 to the present note a 
history of attempts to prescribe different medications, 
including psychotropic, anti-inflammatory, and headache-
specific drugs, to treat the veteran's disorder.  However, 
the October 2007 fee-based examination report, and February 
2007 and May 2007 VA outpatient records, show that the 
preventative medication, Depakote, repeatedly failed to 
prevent the veteran's headaches from occurring.  Other 
medications, Imitrex, Zomig, Divalproex, Indural, and 
Percocet, as noted in VA outpatient treatment records dated 
in November 2004, September 2005, March 2006, June 2006, 
February 2007, as well as the January 2006 and October 2007 
fee-based examination reports, had limited to no success in 
resolving the veteran's headaches once they occurred.  

Additionally, the veteran's migraine headaches were 
accompanied and continue to be associated with other 
symptoms.  Specifically, March 2004, November 2004, August 
2005, September 2005, March 2006, and April 2006 VA 
outpatient treatment records and the July 2004 fee-based 
examination report indicated that the veteran experience 
nausea and/or vomiting.  March 2004, November 2004, August 
2005, November 2005, March 2006, and February 2007 VA 
outpatient treatment records and the July 2004 fee-based 
examination report noted that the veteran's headaches caused 
photophobia and/or sonophobia.  March 2006, September 2006, 
and November 2007 VA outpatient treatment records and the 
July 2004 fee-based examination report indicated that the 
veteran experienced near-syncopal or syncopal episodes 
resulting from the severity of these symptoms combined.  
Finally, 
right-sided numbness of the head and arm was more recently 
present during the veteran's August 2005, September 2005, and 
March 2006 VA outpatient visits.

Although there is no medical opinion concluding that the 
veteran's headache disorder in and of itself cause "severe 
economic inadaptability," the evidence tends to show that 
his migraine headache disorder impedes his ability to 
complete a full semester of school due to the interruptions 
in schedule caused by his headaches.  March 2006 and 
September 2007 VA outpatient treatment records note that when 
a headache begins, the veteran requires a dark, quiet room to 
isolate himself while his headache medicine takes effect.  
Moreover, the record is full of instances, to include in 
February 2006, June 2006, December 2006, where the veteran 
reported during routine VA outpatient visits that his 
headaches have been so severe that he has been forced to skip 
classes for at least a day and sometimes for more than a week 
straight.  An administrator from the veteran's college wrote 
in March 2006 that "[a]ll faculty have to work with him 
individually because of his excessive absences due to . . . 
migraines."  Finally, the veteran was noted during the 
January 2006 
fee-based examination to have episodes of headache onset so 
severe that his ability to perform activities of daily living 
was reduced.

Ultimately, the veteran's migraine headache disorder is far 
more severe than that contemplated by the 30 percent 
evaluation.  He has been under treatment for this disorder 
since before service separation, and despite repeated 
radiological testing and various prescription medication 
regions, the disorder appears to have no precipitating 
factors, and not to have abated except for temporary, 
fleeting periods.  For these reasons, and based on the 
evidence discussed above, his migraine headache disorder more 
closely approximates the rating criteria for a 50 percent 
rating; as such, an initial evaluation of 50 percent for 
migraine headache disorder is warranted. 


ORDER

An initial evaluation greater than 10 percent for lumbosacral 
strain, prior to January 12, 2006, is denied.

An increased evaluation for lumbosacral strain is denied.

An initial evaluation of 50 percent for migraine headache 
disorder is granted, subject to the applicable regulations 
concerning the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


